Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-19, and 27-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 was amended to recite “an edge and a plurality of slots extending from an opening along the edge and toward a middle portion of the receiving bracket, and a plurality of openings disposed adjacent to the slots” (lines 5-7); the claim further recites “at least one of the first leg and the second leg having a hook for extending into the hole” (lines 11 and 12).  Such recitations are unclear and seems applicant uses different terminology to define same structure.  It is unclear if “an opening along the edge” is the same as the “plurality of openings” or “the plurality of slots”, or the “hole” (which raises issues of antecedent basis).  Thus, it is unclear to what specific structure applicant sought to claim by such unclear language. With respect to “the first leg and the second leg being nestable in the plurality of slots”, according to the original discusloure it is 
	Claim 1 recites the limitation "the hole" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 3, as claim 1 amended to include “hole” and “openings” it is unclear if “a hole” of claim 3 is the same.
	With respect to claim 4, as claim 1 was amended to include a hook, it is unclear if “a hook” of claim 4 is the same.
	With respect to claim 11, the claim dependent from claim 10, wherein claim 10 define “a target arm”, and thus it is unclear if “a target arm” of claim 11 is the same.
	With respect to claim 12, applicant’s amendments yet to remedy the previous deficiencies as it still unclear how the blocking plate (72) which clearly shown as attached to the bottom of the target system (e.g. Fig. 5) is related to the target arm (20) (e.g. Fig. 1) of the upper portion of the system.
	With respect to claim 14, as claim 1 amended to include a hook, it is unclear if “a hook” of claim 14 is the same.
	With respect to claim 27, as previously stated, the claim is related to the system in the folded position, and as such, it is unclear how the device of claim 27 can be function as “a target system” in the folded position, it cannot.  As the legs and brackets attached to the legs, the device of claim 27 can only be define as a portable target system in the collapsed position, and not as claimed as portable target system.
	The examiner will further discuss these issues in the response to argument’s section hereinafter.
With respect to claim 31, same as in claim 1 with regard to the legs nesting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-7, 10-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton US 2015/0292842 (“Pixton”) in view of Morrison US 1,903,631 (“Morrison”) and Miler US 10,260,675 (“Miler”).
	As per claim 1, Pixton discloses a portable target system (target system 100)(Figs. 1-7B, 10A and 10B; pars. [0031]-[0043] and [0046]) comprising: a base (target stand 101) having a receiving bracket (construed as members 120-130)(Fig. 1; [0031]), a first leg and a second leg (side members 110a and 110b with base portions (i.e. legs) 111a and 111b)(Figs. 1 and 2; [0031] and [0034]), at least one of the legs being bent so as to extend forwardly and outwardly on one side of the receiving bracket and rearwardly and outwardly on a second side of the receiving bracket (the legs, base portions 111a and 11b are bent forwardly and outwardly with respect to the bracket (120/130) as shown in Fig. 1) , wherein the receiving bracket (120/130) includes an edge and a plurality of slots extending from an opening along the edge and toward a middle portion of the receiving bracket (the bracket includes an openings 125-135 for receiving a target support 102; adjacent the opening/s there are a plurality of slots; note the examiner’s markings hereinafter in conjunction to Fig. 1 regarding the slots (for purposes of clarity the examiner marked the upper slots, which there is also plurality of slots in the bottom portion of the bracket); note also Figs. 3 and 4 regarding the slots within the bracket 120/130), and a plurality of openings disposed adjacent to the slots (again note the examiner’s markings hereinafter as well as Figs. 3 and 4 for such plurality of openings adjacent the slots). 

Examiner’s markings

    PNG
    media_image1.png
    982
    902
    media_image1.png
    Greyscale


	Pixton is not specific regarding the first leg and the second leg being nestable in the plurality of slots when in an assembled configuration, at least one of the first leg and the second leg having a hook for extending into the hole and holding the at least one of the first leg and the second leg to the receiving bracket when in an assembled configuration.  
	With respect to the first leg and the second leg being nestable in the plurality of slots when in an assembled configuration, in the field of support for collapsible systems Morrison discloses pedestal (equivalent to a receiving bracket) comprising bottom slots 12 at each face; wherein legs (foot members 19 and 20) nested within slots 12 (Figs 1, 3 and 4; 1:52-87).
	With respect to at least one of the first leg and the second leg having a hook for extending into the hole and holding the at least one of the first leg and the second leg to the receiving bracket when in an assembled configuration, in the field of support for collapsible system, Miler discloses top and bottom connectors 110a-110b (e.g. receiving bracket) with a plurality of holes/apertures (pinning apertures 115a-115d) for receiving pins 140a-140d of legs 105b and 105c as the system in the assembled configuration (for supporting a post, via post apertures 125a-125b)(Fig. 1; 3:34-6:40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s device wherein the first leg and the second leg being nestable in the plurality of slots when in an assembled configuration, at least one of the first leg and the second leg having a hook for extending into the hole and holding the at least one of the first leg and the second leg to the receiving bracket when in an assembled configuration as taught by Morrison and Miler for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way as provide known mechanical fastening means to provide safe and secure connection of the portable/collapsible system yet allow easy disconnection therefrom for transportation and storage.
	In that regard attention to Pixton’s [0036]” The engagement features and complementary engagement features can be of any suitable type or configuration. For example, such engagement features can comprise a tab, a slot, a notch, a hook, a tongue, a groove, a hitch, a pin, a fastener (e.g. a bolt, a screw, etc.), an adhesive, a weld, a bend, etc., alone or in any combination”
	Accordingly, a skilled artisan would have appreciated that such slots, hook/s and etc. as taught by Morrison and Miler, would have been any suitable engagement configuration within Pixton that would have serve the same purposes of safely and securely connected the target system, yet allow easy detachment of the system thereof.  
	As per claim 3, with respect to wherein at least one of the first leg and the second leg includes a flange extending outwardly and generally perpendicular to a portion of the first leg or second leg from which the flange is attached, the flange having a hole formed therein, note Pixton’s Figs. 1 and 2 as well as [0034] regarding legs (e.g. side members 110a with side portion 111a or 110b/111b regarding a plurality of holes/openings thereof.  In addition, slots 22 of foot/leg 19 and slots 21 of foot/leg 20, are also construed as such a hole.
	As per claim 4, with respect to wherein at least one of the first leg and the second leg includes a hook configured for engaging the receiving bracket, note Miler’s Fig. 1 in conjunction to 4:56-5:65 regarding pins 140a-d of legs 105b and 105c to engage bracket (top-bottom connectors 110a-110b).  
	As per claim 6, Pixton discloses wherein each of the legs has a plurality of feet (feet 118a-119a for side member/leg 110a/111a and 118b-119b for leg 110b/111b)(Figs. 1 and 2; [0034]).  Also, note Miler’s Fig. 1 as well as 4:56-5:31 regarding foot 145b (leg 105b) and foot 145c (leg 105c).  
	As per claim 7, with respect to further comprising a target bracket slidably disposable along a target support structure, note Pixton’s Figs. 10A and 10B regarding mount cap 361 (e.g. a target bracket) for position/slide upon support 302 to support target 303.  Note [0046] as such configuration of the target bracket (e.g. cap 361) is suitable to be coupled/slide upon target support 102 of Fig. 1. 
	As per claim 10, Pixton discloses wherein the target bracket further comprises a channel for receiving a target arm (cap/bracket 361 comprises an opening 362 (i.e. a channel) for receiving hanger 363 (i.e. a target arm)(Figs. 10A and 10B; [0046]).  
	As per claim 11, Pixton discloses further comprising a target and a target arm extending, the target arm extending rearwardly and away from the target so that the target arm is disposed behind the target from the point of view of a shooter when the target arm is disposed in the channel of the target bracket (cap/bracket 361 comprises an opening 362 (i.e. a channel) for receiving hanger 363 (i.e. a target arm), as the target arm 363/365 is position behind target 303 as the arm disposed within opening/channel 362)(Figs. 10A and 10B and [0046]).  
	As per claim 16, with respect to further comprising a target support structure disposed in the receiving bracket, a target bracket slidably disposed along the target support structure and a target attached to the target bracket, note Pixton’s Fig. 1 in conjunction to [0031]-[0033] regarding target support 102 to be position within openings (125/135) of receiving bracket 120/130; note Figs. 10A/B and [0045] regarding the use of target bracket (361) to be position upon support (102/302) to support target 303 thereof.   
	As per claim 17, with respect to further comprising a target arm releasably attached to the target, and wherein the target bracket comprises a slot, the target arm being slidable into the slot to attach the target to the target bracket and to hold the target in front of and away from the target bracket, Pixton discloses cap/bracket 361 comprises an opening 362 (i.e. a channel) for receiving hanger 363 (i.e. a target arm), as the target arm 363/365 is position behind target 303 as the arm disposed within opening/channel 362 away from target bracket 361)(Figs. 10A and 10B and [0046])
	As per claim 18, Pixton discloses to wherein the target arm (364) is generally shaped having a first flat portion which nests in the slot of the target bracket to hold the arm in place (insert portion 364 within opening 362), and a second, curved portion (366) which spaces the target away from the target bracket (to support the target 303 away from cap/bracket 361)(Figs. 10A and 10B[ 0046]).
	With respect to the configuration of the target arm as J-shaped, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s arm as J-shaped merely as a user’s preference, without any more.  The shape of the target arm is immaterial, and a skilled artisan would have concluded that such configuration would have not changed the nature of the target arm to be connected to a target bracket to support a target therefrom.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison and Miler as applied to claim 1 above, and further in view of McAlpin et al US 5,676,548 (“McAlpin”).
	As per claim 5, the modified Pixton is not specific regarding wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other.
	However, in a similar field of target systems, McAlpin discloses a receiving bracket includes a first portion and a second portion which are offset at an angle (bottom portion of stand 26 which angled upright)(Fig. 1; 3:3-36; see in particular 3:14-25).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Pixton’s wherein the receiving bracket includes a first portion and a second portion which are offset at an angle degrees from each other as taught by McAlpin for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming a target system configure to be supported by a receiving bracket that place the target at an angle relative to a shooting plane/zone.  It is well known to place a shooting target at angle relative to a bullet/projectile direction, to insure that any ricochet will not hit a shooter, and thus be directed towards ground and alike.  
	With respect to the angle of between about 10 and 25 degrees from each other, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Pixton’s wherein the receiving bracket includes a first portion and a second portion which are offset at an angle of between about 10 and 25 degrees from each other for the reason that a skilled artisan would have been motivated in discovering the optimize angle therebetween to insure that the target is supported above ground in the optimum position that insure adequate shooting practice yet insure that any ricochet will be directed away from a shooter, and towards a ground and the alike.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison and Miler as applied to claim 7 above, and further in view of Anzalone US 2015/0330748 (“Anzalone”).
	As per claim 8, the modified Pixton is not specific regarding wherein the target bracket has a fastener for securing the target bracket at a variety of locations along the target support structure.
	However, Anzalone discloses wherein a target bracket has a fastener for securing a target bracket at a variety of locations along a target support structure (connector 214 is slidable along support structure 200 to position targets 210 and to be fasten along the support structure)(Figs. 2A, 6A, 6B; pars. [0071]-[0073], [0076] and [0084]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s system wherein the target bracket has a fastener for securing the target bracket at a variety of locations along the target support structure as taught by Anzalone for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results allowing the placement of target at any location thus enhance the marksman/shooter’s skills to practice shooting at any height level.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison and Miler as applied to claim 7 above, and further in view of Larue US 2013/0106059 (“Larue”).
	As per claim 9, Pixton is not specific regarding wherein the target bracket is sized to fit over and slide along a 2x4 piece of wood.
	However, in the same field of target assembly devices, Larue discloses wherein the target bracket is sized to fit over and slide along a 4x4 piece of wood (spall unit 20 including base plate 24 and opening 26/spall plate 54 and opening 56 to be place upon 4X4 wood post 22)(Figs. 1-4; pars. [0020]-[0026]; see also pars. [0027]-[0031] regarding the manner of using such bracket/plates to be place upon the support post).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s wherein the target bracket is sized to fit over and slide along a piece of wood as taught by Larue for the reason that a skilled artisan would have been motivated by Larue’s suggestions to use a target bracket is sized to fit over and slide along a support post that can easily be position upon any desire location (thus position the target at any desire location along the support post) as well as easy transported/removed of the bracket/target to other support posts (whereas the support can be damage (either by bullets), the elements, and the alike). 
	With respect to the wood as 2X4, such modification would have been obvious, since Larue explicitly stated that any support size/geometric can be use with his invention (e.g. par. [0020]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison and Miler as applied to claim 7 above, and further in view of Bateman et al US 2007/0235943 (“Bateman”).
	As per claim 12, with respect to and a target arm, the target arm is nested in a channel disposed on the target bracket, note Pixton’s Figs. 10A-10B and [0045] regarding a bracket target (361) with a target arm (363/365) to be nested in a channel (364) to support target 303. 
	Pixton is not specific regarding, further comprising a blocking plate; extending from the blocking plate, the blocking plate being disposed in front of the receiving bracket.
	However, in the same field of target systems, Bateman discloses a blocking plate (26/126) at the bottom to deflect/block fired bullets at a receiving target (Figs. 1-3 and 5-7; [0026], [0040] and [0041]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s with a blocking plate and the blocking plate being disposed in front of the receiving bracket as taught by Bateman for the reason that a skilled artisan would have been motivated by Bateman’s suggestion to include such a blocking/deflector plate that is attached to the front of the support so as to minimize impact of bullets against the support ([0026]).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison, and Miler as applied to claim 1 above, and further in view of Pearcey et al US 10,001,350 (“Pearcey”).
	As per claim 13, the modified Pixton is not specific regarding wherein the first leg and the second leg are disposed in an overlapping configuration and wherein the receiving bracket is attached to the legs by a pin, note Pearcey’s Fig. 5 and 3:6-38 regarding the overlapping configuration and the use of a pin (e.g. basket clip 64; see also Figs. 2, 3 and 8 regarding the clip) to attached the legs 18 in the overlapping configuration.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s wherein the first leg and the second leg are disposed in an overlapping configuration and wherein the receiving bracket is attached to the legs by a pin as taught by Pearcey  for the reason that a skilled artisan would have been motivated by Pearcey’s suggestions to place the target in an overlapping and lock configuration for compact storage and transpiration while in firm and lock configuration (3:28+).
	As per claims 14, with respect to wherein at least one leg has a flange in the form of a hook, note Miler’s Fig. 1 and 4:56-5:65 regarding hooks 140a-140d of legs 105b and 105c.
	As per claim 15, with respect to further comprising a target bracket attached to the at least one leg by the flange, such modification would have been obvious to incorporate as the modified Pixton target system is in the folded position as to easily carried the assembly while in the collapsed position.
	Furthermore, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
	Such limitations are related to the device in the folded position, and the structure of the modified Pixton does not changed in such collapse configuration.  Accordingly, the modified Pixton’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton, Morrison and Miler as applied to claim 18 above, and further in view of Loveland et al US 4,323,251 (“Loveland”).3
	As per claim 19, Pixton is not specific regarding wherein the target arm is formed from spring steel.
	However, the use of a target arm is formed from spring steel, is well known in the art as taught by Loveland (spring steel clips 17)(Figs. 1, 3 and 4; 1:38-52 and 2:27-39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s target arm is formed from spring steel as taught by Loveland for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a target connected to a support structure (via bracket means) utilizing known material such a spring steel that firmly and securely attached the target thereto, yet allow an easy detachment and the alike. 
	Furthermore, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Accordingly, one skill in the art would have determined that forming Pixton’s target arm is from spring steel, would have been an obvious use of known material suitable for its intended use as a durable material that can sustain an higher volume of impact from bullets and projectile and maintain the target in a ready to use position.
Claims 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton  in view of Weeks US 5,257,829 (“Weeks”).
	  As per claim 27, Pixton discloses a portable target system (target system 100)(Figs. 1-7B, 10A and 10B; pars. [0031]-[0043] and [0046]) comprising: a base having a receiving bracket, a first leg and a second leg (a base (target stand 101) having a receiving bracket (construed as members 120-130)(Fig. 1; [0031]), a first leg and a second leg (side members 110a and 110b with base portions (i.e. legs) 111a and 111b)(Figs. 1 and 2; [0031] and [0034]), each of the first leg and the second leg having a length and a height and a plurality of flanges extending generally 5perpendicular to the  height (note Figs. 1 and 3 in conjunction to [0031], [0034] and [0035] regarding the structure of the legs side members 110a/base portion 111a and 110b/111b, including a plurality of flanges; see notches 115); and a target bracket (cap 361 (e.g. a target bracket) for position/slide upon support 302 to support target 303.  Note [0046] as such configuration of the target bracket (e.g. cap 361) is suitable to be coupled/slide upon target support 102 of Fig. 1)(Figs.1, 10A and 10B and [0046]).
	With respect to the receiving bracket being removably attached to the legs and the target bracket being removably attached to the legs, attention to [0043], wherein Pixton states:” In one aspect, further illustrated in FIG. 1, the system 100 can include a carrying case 104 configured to contain the side members 110a, 110b and the transverse members 120, 130 and facilitate their transport by a user. The components of the target stand 101 can be compact and relatively small in size when disassembled to facilitate fitting in the carrying case for transport and/or storage by the user. For example, the side members and the transverse members can each be substantially planar or flat to allow planar stacking of the members upon disassembly. The entire target stand can therefore be collapsible and portable. In this respect, the members shown in the figures can have symmetric views such that each of the back and front sides appear the same. “
	Accordingly it is clear that the receiving bracket (120-130) legs (110a-111a and 110b-111b), and target bracket (361) are removably attached to each other within carrying case as the target system is in the collapsed position for storage and transportation.
	Pixton is not specific regarding the first leg and the second leg being disposed on top of one another, the receiving bracket being removably attached to the legs by and engaging at least one of the plurality of flanges on each leg; the target bracket being removably attached to the legs by and engaging at least one of the plurality of flanges on each leg and being disposed adjacent the receiving bracket.  
	However, in a similar field utilizing collapsible support system, Weeks discloses a system in a collapsible configuration, wherein legs (left and right vertical members 104 and 108) are disposed on top of each other in the collapsed position; in addition, in the collapsed configuration cross member 102), braces (120 and 122) as well adapters 200 (Fig. 2), note Fig. 8 and 6:4-29 in conjunction to Figs. 1-4 and 3:45+ regarding the structure of the collapsible system (which such part are in the collapsible configuration as well).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s system to be collapsed in such configuration as taught by Weeks for the reason that a skilled artisan would have been motivated by Weeks’s suggestion to place the system in such convenient means for user to carry (6:16-29).
	Furthermore, as mentioned above, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
	Such limitations are related to the device in the folded position, and the structure of modified Pixton does not changed in such collapse configuration.  Accordingly, the Pixton’s structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.  
	Lastly, with respect to the position of the target bracket adjacent to the receiving target, in the collapsed position, if there is any doubt to such position within the carrying case of Pixton, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
	Therefore, a skilled artisan would have determined that such position is merely a matter of obvious engineering choice, without changing the nature of the target system nor the manner of place the target in a collapsed position.
	As per claim 30, with respect to wherein further includes a handle for carrying the portable target system, note Weeks’ Fig. 8 and 6:28 regarding carrying handle 704.
	With respect to the location of the handle within the receiving bracket, as discussed above, as it has been held the location of element is not such that accorded much patentability weight, and any location would have been equally well.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Pixton- Weeks’ handle within the receiving bracket for the reason that a skilled artisan would have been motivated nothing more than an obvious engineering -user’s choice.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton and Weeks  as applied to claim 27 above, and further in view of Miler.
	As per claim 28, Pixton discloses wherein the plurality of flanges on the first leg forms a first hook and a second hook (such as securing features 115 upon legs 111a-111b)(Figs. 1 and 2; [0034]).  
	Pixton is not specific regarding and wherein the receiving bracket is held to the first leg by the first hook and wherein the target bracket is held to the first leg by the second hook.  
	However, with respect to and wherein the receiving bracket is held to the first leg by the first hook and wherein the target bracket is held to the first leg by the second hook, Miler discloses top and bottom connectors 110a-110b (e.g. receiving bracket) with a plurality of holes/apertures (pinning apertures 115a-115d) for receiving pins 140a-140d of legs 105b and 105c as the system in the assembled configuration (for supporting a post, via post apertures 125a-125b)(Fig. 1; 3:34-6:40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s device and wherein the receiving bracket is held to the first leg by the first hook and wherein the target bracket is held to the first leg by the second hook as taught by Miler for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way as provide known mechanical fastening means to provide safe and secure connection of the portable/collapsible system yet allow easy disconnection therefrom for transportation and storage.
	In that regard attention to Pixton’s [0036]” The engagement features and complementary engagement features can be of any suitable type or configuration. For example, such engagement features can comprise a tab, a slot, a notch, a hook, a tongue, a groove, a hitch, a pin, a fastener (e.g. a bolt, a screw, etc.), an adhesive, a weld, a bend, etc., alone or in any combination”
	Accordingly, a skilled artisan would have appreciated that such slots, hook/s and etc. as taught by Miler, would have been any suitable engagement configuration within Pixton that would have serve the same purposes of safely and securely connected the target system, yet allow easy detachment of the system thereof.  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton and Weeks as applied to claim 27 above, and further in view of Wylie US 9,282,752 (“Wylie”).
	As per claim 29, the combination Pixton- Weeks is not specific regarding wherein the plurality of flanges include a flange having a hole therein and further comprising a pin extending through the hole for holding the receiving bracket to the first leg.  
	However, it is well known to use holes and pins to place a collapsible system (that includes bracket/s leg/s) in a safe and secure collapsible configuration as taught by Wylie (such as the use of snatch pins 91, alignment holes 28; storage pin holes 36, first lock pin hole 93 and second lock pin hole 95)(Fig. 5 and 3:26-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Pixton to include pin and holes while the system in the collapsed position as taught by Wylie for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing known mechanical fasteners means to insure the system, in the collapsed position, safely and securely connected thereto. 
Claims 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton in view of Morrison.
	As per claim 31, with respect to a portable target system comprising: a first leg and a second leg; a receiving bracket releasably attached to the first leg and the second leg in a toolless attachment, wherein the receiving bracket has a plurality of slots formed in one end thereof; a target support structure having one end disposed in the receiving bracket and a second end disposed above the receiving bracket; a target bracket slidably disposed along target support structure, the target support structure having a fastener for temporarily holding the target bracket at a desired position along the target support structure; and a target attachable in a toolless attachment to the target bracket, Pixton discloses a portable target system (target system 100)(Figs. 1-7B, 10A and 10B; pars. [0031]-[0043] and [0046]) comprising: a base (target stand 101) having a receiving bracket (construed as members 120-130)(Fig. 1; [0031]), a first leg and a second leg (side members 110a and 110b with base portions (i.e. legs) 111a and 111b)(Figs. 1 and 2; [0031] and [0034; note the examiner’s markings above with respect to claim 1 regarding the slots (for purposes of clarity the examiner marked the upper slots, which there is also plurality of slots in the bottom portion of the bracket); note also Figs. 3 and 4 regarding the slots within the bracket 120/130]); the bracket includes an openings 125-135 for receiving a target support 102 (Fig. 1).  Also, note Pixton’s Figs. 10A and 10B regarding mount cap 361 (e.g. a target bracket) for position/slide upon support 302 to support target 303.  Note [0046] as such configuration of the target bracket (e.g. cap 361) is suitable to be coupled/slide upon target support 102 of Fig. 1. 
	Pixton is not specific regarding and wherein the first leg and the second leg nest into the slots at said one end.
	However, with respect to the first leg and the second leg being nestable in the plurality of slots when in an assembled configuration, in the field of support for collapsible systems Morrison discloses pedestal (equivalent to a receiving bracket) comprising bottom slots 12 at each face; wherein legs (foot members 19 and 20) nested within slots 12 (Figs 1, 3 and 4; 1:52-87).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s device and wherein the first leg and the second leg nest into the slots at said one end as taught by Morrison the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way as provide known mechanical fastening means to provide safe and secure connection of the portable/collapsible system yet allow easy disconnection therefrom for transportation and storage.
	In that regard attention to Pixton’s [0036]” The engagement features and complementary engagement features can be of any suitable type or configuration. For example, such engagement features can comprise a tab, a slot, a notch, a hook, a tongue, a groove, a hitch, a pin, a fastener (e.g. a bolt, a screw, etc.), an adhesive, a weld, a bend, etc., alone or in any combination”
	Accordingly, a skilled artisan would have appreciated that such slots, hook/s and etc. as taught by Morrison would have been any suitable engagement configuration within Pixton that would have serve the same purposes of safely and securely connected the target system, yet allow easy detachment of the system thereof.  
	As per claim 6a receiving bracket releasably attached to the first leg and the second leg in a toolless attachment, wherein the receiving bracket has a plurality of slots formed in one end thereof and wherein the first leg and the second leg nest into the slots at said one end; a target support structure having one end disposed in the receiving bracket and a second end disposed above the receiving bracket; a target bracket slidably disposed along target support structure, the target support structure having a fastener for temporarily holding the target bracket at a desired position along the target support structure; and a target attachable in a toolless attachment to the target bracket.  33, with respect to comprising a plurality of target brackets slidably disposed along the target support structure and a plurality of targets in a toolless removable attachment with the plurality of target brackets, note Pixton’s Fig. 9 and [0045] regarding a plurality of targets and plurality of target brackets; note also Figs. 11 and 12 and [0047] and [0048] regarding the targets supported by target brackets upon the support structure.  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pixton and Morrison as applied to claim 31 above, and further in view of Miler.
	As per claim 32, with respect to wherein the receiving bracket has a holes disposed adjacent the slots, (again note the examiner’s markings above as well as Figs. 3 and 4 for such plurality of openings adjacent the slots). 
	Pixton- Morrison is not specific regarding and wherein the first leg has a hook for engaging one of the holes and the second leg has a hook for engaging one of the holes to help hold the receiving bracket to the first leg and second leg.
	However, with respect and wherein the first leg has a hook for engaging one of the holes and the second leg has a hook for engaging one of the holes to help hold the receiving bracket to the first leg and second leg, in the field of support for collapsible system, Miler discloses top and bottom connectors 110a-110b (e.g. receiving bracket) with a plurality of holes/apertures (pinning apertures 115a-115d) for receiving pins 140a-140d of legs 105b and 105c as the system in the assembled configuration (for supporting a post, via post apertures 125a-125b)(Fig. 1; 3:34-6:40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Pixton’s device and wherein the first leg has a hook for engaging one of the holes and the second leg has a hook for engaging one of the holes to help hold the receiving bracket to the first leg and second leg as taught by Miler for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way as provide known mechanical fastening means to provide safe and secure connection of the portable/collapsible system yet allow easy disconnection therefrom for transportation and storage.
	In that regard attention to Pixton’s [0036]” The engagement features and complementary engagement features can be of any suitable type or configuration. For example, such engagement features can comprise a tab, a slot, a notch, a hook, a tongue, a groove, a hitch, a pin, a fastener (e.g. a bolt, a screw, etc.), an adhesive, a weld, a bend, etc., alone or in any combination”
	Accordingly, a skilled artisan would have appreciated that such slots, hook/s and etc. as taught by Miler, would have been any suitable engagement configuration within Pixton that would have serve the same purposes of safely and securely connected the target system, yet allow easy detachment of the system thereof.  
Response to Arguments
Applicant’s arguments have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and are partially not persuasive.
In regard to the rejection under 35 USC 112
	Applicant arguments, as well as the current amendments remedy some of the previous deficiencies, but not all, in particular with respect to claims 12 and 27.
	Claim 12, define a blocking plate. e.g. (72) (which is the same as the previous “deflector plate”, and merely reciting it in a different term is not enough), which clearly in the bottom of the target system, as shown in original Fig. 5. As the target arm (20) supporting the target bracket (12), at the top of the system, the deflector (72) is not related to the target bracket, but rather only to the receiving bracket, at the bottom thereof.
	With respect to claim 27, applicant stated that the claim discussed a portable target system in the collapsed state of carrying (remarks pages 5+).  However, nowhere in claim 27 there is any limitations regarding such state, and the claim recite as a portable target system. As, argued above, the device of claim 27 cannot be function as target system, as the legs and brackets are place upon each other and within the legs.
	It should be understood that the examiner is not questioning if applicant is enable to claim is device in the collapsed position.  However, in such collapsed position the device of claim 27 cannot be function as “a portable target system” as there cannot be any shooting at the target as it in the collapsed position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references cited in the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      5/19/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711